DETAILED CORRESPONDENCE
This final office action is in response to the Amendments filed on 13 December 2021, regarding application number 16/587,329.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
Claims 10-19 remain pending in the application, while claims 1-9 have been cancelled. Claim 10 was amended in the Amendments to the Claims. Claims 11-18 are original. Claim 19 is new.
Response to Arguments
Applicant's arguments, see Pages 5-7, filed 13 December 2021, with respect to the rejections of claims 10-18 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued the following on Page 7: 
“In sum, Helmore does not disclose or suggest the claimed overlay feature which includes predictions of the magnitude of metal loss and which can thereby prove vital in providing needed information on a timely basis to help save or repair pipe infrastructure. 
As the Silakorn, Loosararian and Traidia citations cannot be fairly construed to cure the deficiencies of Helmore with respect to the visualization feature discussed above, it is respectfully submitted that the combination of Silakorn, Loosararian, Traidia and Helmore does not render obvious the subject matter of independent claim 10, or its dependent claims 11-14….”
three-dimensional visualization of the structure including an overlay depicting a magnitude of predicted metal loss over the sections of the structure at the time of the prediction, the overlay identifying from among the predicted locations a high-risk location on the structure in which a magnitude of metal loss indicates potential remediation being needed” and the teachings of Silakorn is that Silakorn teaches a two-dimensional visualization of the structure rather than a three-dimensional visualization. As discussed in the prior office action, Helmore teaches a three-dimensional visualization of a structure including an overlay depicting metal loss, therefore it would have been obvious to a person having ordinary skill in art before the effective filing day of the invention to modify the two-dimensional visualization taught by Silakorn to be a three-dimensional visualization, as taught by Helmore.
	For the purpose of compact prosecution, a new ground of rejection is made further in view of Khalaj Amineh et al. (US 20170191361 A1). See details below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over NPL - Silakorn et al., "The Application of ANN Artificial Neural Network to Pipeline TOLC Metal Loss Database" (Silakorn hereinafter), in view of Loosararian et al. (US 20180181136 A1 and Loosararian hereinafter), Traidia et al. (US 20170372196 A1 and Traidia hereinafter) and Khalaj Amineh et al. (US 20170191361 A1 and Khalaj Amineh hereinafter).
Regarding Claim 10
Silakorn teaches a method for predicting and remediating metal loss in a structure (see Page 1, Abstract, all; see the attached reference NPL_Silakorn_The_Application_of_ANN…) comprising:
predicting, using a trained machine learning model based upon historical data, metal loss over locations of a structure at a time of prediction (see Figs. 8-11; Page 1, Abstract, all; Pages 9-12, all);
generating a two-dimensional visualization of the structure including an overlay depicting a magnitude of predicted metal loss over the sections of the structure at the time of the prediction (see Figs. 8-11, “wall loss/month”), the overlay identifying from among the predicted locations a high-risk location on the structure in which a magnitude of metal loss indicates potential remediation being needed (see Figs. 8-11 "ANN" curve shows predicted high-risk locations);
Silakorn additionally teaches using intelligent pigs to measure metal loss at locations corresponding to the modeled locations (see Page 2, "…Pipeline integrity is monitored by means of In Line Inspection ILI using Magnetic Flux Leakage (MFL) intelligent pigs…"; Page 4, "…50% of MFL data were used for ANN to learn and the rest were used for validation..." and Page 11 "...Prediction results (green lines) are compared to real metal loss measured by MFL (blue lines)...") Silakorn; however, is silent regarding dispatching a robotic vehicle to the high-risk location on the structure; and using the robotic vehicle, inspecting the high-risk location to confirm whether the magnitude of metal loss at the location requires remediation.
Although Silakorn teaches generating a two-dimensional visualization of the structure, Silakorn is silent regarding generating a three-dimensional visualization of the structure.
Loosararian teaches a method for predicting and remediating metal loss in a structure (see [0002]-[0003]) comprising:
dispatching a robotic vehicle to the high-risk location on the structure in which a magnitude of metal loss indicates potential remediation being needed (see "corrosion", "pitting", "wall thickness", "wear patterns", "gouge", "degradation" etc.; [0054] and [0106]-[0108]); and
using the robotic vehicle, inspecting the high-risk location to confirm whether the magnitude of metal loss at the location requires remediation (see [0106 "...periodic inspection of the pipes is utilized to ensure that pipe degradation is within limits, to ensure proper operation of the system, to determine maintenance and repair schedules…"]; [0107]-[0108]; [0116], [0117]; and [0132 "...For instance, the robotic vehicle may provide for a marking device (e.g., visible marker, UV marker, and the like) to mark the surface when a condition alert is detected (e.g., detecting corrosion or erosion in a pipe at a level exceeding a predefined threshold..."]).
Khalaj Amineh teaches a method for modelling metal loss in a structure (see Figs. 4-5; [0016]) comprising:
generating a three-dimensional visualization of the structure including an overlay depicting a magnitude of predicted metal loss over the sections of the structure at the time of the prediction (see Figs. 4-5; [0034]-[0041]), the overlay identifying from among the predicted locations a high-risk location on the structure in which a magnitude of metal loss indicates potential remediation being needed (see Fig. 4, m8% and Fig. 5, max "thickness loss"; [0015], [0035], [0038], [0041] and [0045]).
Additionally, Traidia teaches a combination of using a trained machine learning model for predicting corrosion and dispatching a robotic vehicle to confirm the predicted magnitude of corrosion. Traida teaches a method for predicting and remediating metal loss in a structure (see [0002]) comprising:
predicting, using a trained machine learning model based upon historical data, corrosion over locations of a structure at a time of prediction (see Figs. 1-5; [0011], [0029], [0041] and [0075]);
identifying from among the predicted locations a high-risk location on the structure in which a magnitude of corrosion indicates potential remediation being needed (see [0011 "... In one or more implementations, where the growth rate of hydrogen induced damage exceeds a threshold, the method can generate an alert …"]; [0074]);
dispatching a robotic vehicle to the high-risk location on the structure (see [0011 "…the alert to instruct the robotic inspection device to locate the region, travel to the region, and perform a fitness-for-service assessment at the region…"], [0074]); and
using the robotic vehicle, inspecting the high-risk location to confirm whether the magnitude of corrosion at the location requires remediation (see [0011 "…the alert to instruct the robotic inspection device to locate the region, travel to the region, and perform a fitness-for-service assessment at the region…"], [0074]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to combine the process taught by Silakorn, with the process taught by Loosararian. That is, it would have been obvious to take the metal loss prediction process of Silakorn, and further include steps of dispatching a robotic vehicle to the high-risk locations on the structure and using the robotic vehicle to inspect the high-risk location to confirm whether the magnitude of metal loss at the location requires remediation, as taught by Loosararian.
 	Loosararian teaches dispatching a robotic vehicle for metal loss inspection and remediation to ensure safety of workers when inspection and remediation is needed in hazardous locations and to perform inspection and remediation while equipment is operating to avoid shutdown. Therefore, a person having ordinary skill in the art would have been motivated to modify the process of Silakorn to dispatch a robot to attain the same results.
 	Additionally, Traidia teaches a combination of using a trained machine learning model for predicting corrosion and dispatching a robotic vehicle to confirm the predicted magnitude of corrosion. Traidia teaches this combination in order for the robotic vehicle to perform supplementary inspection on regions of a structure which were flagged by the machine learning model of having corrosion exceeding a threshold. The robotic vehicle can be scheduled to perform the inspection at a convenient time. Accordingly, it would have been obvious to a person having ordinary skill in the art to combine Silakorn and Loosararian to yield predictable results similar to the process of Traidia.
 	The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. The predictable results include: 
a method for predicting and remediating metal loss in a structure comprising: predicting, using a trained machine learning model based upon historical data, metal loss over locations of a structure at a time of prediction; generating a two-dimensional visualization of the structure including an overlay depicting predicted metal loss over the sections of the structure at the time of the prediction, the overlay identifying from among the predicted locations a high-risk location on the structure in which a magnitude of metal loss indicates potential remediation being needed; dispatching a robotic vehicle to the high-risk location on the structure; and using the robotic vehicle, inspecting the high-risk location to confirm whether the magnitude of metal loss at the location requires remediation. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Khalaj Amineh to modified Silakorn. That is, it would have been obvious to modify the process of generating a two-dimensional visualization of the structure, as taught by modified Silakorn, to generate a three-dimensional visualization of the structure, as taught by Khalaj Amineh. 
 	Khalaj Amineh teaches a three-dimensional visualization as a method of visualizing wellbore pipes in high detail in order to apprise a well operator of current downhole conditions and allow the well operator to make informed decisions as to what remedial actions are needed. A person having ordinary skill in the art would have been motivated to modify the two-dimensional visualization taught by Silakorn to be a three-dimensional visualization to provide a more accurate representation of the structure. 
 	Application of the known technique taught by Khalaj Amineh to the process taught by modified Silakorn would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include generating a three-dimensional visualization of the structure including an overlay depicting a magnitude of predicted metal loss over the sections of the structure at the time of the prediction. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.)
Regarding Claims 11 and 12 
Silakorn (as modified by Loosararian, Traidia and Khalaj Amineh) teaches the method of claim 10 (as discussed above in claim 10), 
Loosararian further teaches further comprising performing at least one remediation action to improve a condition of the high-risk location using the robotic vehicle, wherein the remediation action is at least one of depositing a coating over the structure at the high risk location and increasing a thickness of the structure at the high-risk location by adding metallic material to the structure at the location (see [0054 "... The term inspection sled may indicate one or more tools for repairing, welding, cleaning, applying a treatment or coating the surface being treated. Treatments and coatings may include rust proofing, sealing, painting, application of a coating, and the like. Cleaning and repairing may include removing debris, sealing leaks, patching cracks, and the like...."]; [0107]-[0108]; [0116 "...how much material should be added to a section of the inspection surface 500 (e.g., a repair coating or other material), and/or the type of repair that is needed (e.g., wall thickness correction, replacement of a coating, fixing a hole, breach, rupture, etc.)."] and [0178]).
Regarding Claim 13
Silakorn (as modified by Loosararian, Traidia and Khalaj Amineh) teaches the method of claim 10 (as discussed above in claim 10), 
Silakorn further teaches wherein the historical data upon which prediction of the amount of metal lost is based includes: spatial maps of measured wall thicknesses over time,  and operating conditions for structures of the same type and size (see Figs. 5-6; Tables 1-2; Page 3, "...inputs xi are C02, temperature, water condensation, pressure, pipeline topography, etc...").
Traidia additionally teaches wherein the historical data upon which prediction of the amount of metal lost is based includes: material composition and operating conditions for structures of the same type and size (see [0010], [0032] and [0038]).
Regarding Claim 14
Silakorn (as modified by Loosararian, Traidia and Khalaj Amineh) teaches the method of claim 10 (as discussed above in claim 10), 
Silakorn further teaches wherein the structure is a pipe component (see Page 1, Title and Abstract, all).
Loosararian additionally teaches wherein the structure is a pipe component (see [0003] and [0053]).
Traidia additionally teaches wherein the structure is a pipe component (see [0002]).
Khalaj Amineh additionally teaches wherein the structure is a pipe component (see all Figs.; [0014]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Silakorn (as modified by Loosararian, Traidia and Khalaj Amineh) as applied to claim 10 above, and further in view of Gonzalez et al. (US 20150153312 A1 and Gonzalez hereinafter).
Regarding Claim 15 
Silakorn (as modified by Loosararian, Traidia and Khalaj Amineh) teaches the method of claim 10 (as discussed above in claim 10), 
Loosararian further teaches wherein the robotic vehicle dispatched to the high-risk location on the structure comprises:
a chassis (see all Figs., specifically Figs. 1-4);
a first motion module including a first wheel mounted to the chassis for rotation about a first axis (see Figs. 2A-2B; [0091]-[0096]);
a second motion module including a second wheel mounted to the chassis, the second wheel being arranged to rotate about a second axis (see [0097]-[0098], [0298]);
an inspection module connected to the chassis and configured to collect inspection data related to the vehicle's environment (see Fig. 8, inspection circuit 804; [0112]);
a control module connected to the chassis and configured to receive the inspection data (see Fig. 8, processed data circuit 808; [0110]-[0111]),
wherein the control module is configured to prepare the inspection data for transmission (see [0110]-[0111]).
Loosararian is silent regarding the second wheel being arranged to rotate about a second axis that is at an angle to the first wheel for orthogonal rotation with respect to a rotation direction of the first wheel.
Gonzalez teaches robotic inspection vehicle (see [0002] and [0006]) comprising:
wherein the robotic vehicle dispatched to the high-risk location on the structure comprises:
a chassis (see [0006]);
a first motion module including a first wheel mounted to the chassis for rotation about a first axis (see [0006]);
a second motion module including a second wheel mounted to the chassis, the second wheel being arranged to rotate about a second axis that is at an angle to the first wheel for orthogonal rotation with respect to a rotation direction of the first wheel (see [0006]);
an inspection module connected to the chassis and configured to collect inspection data related to the vehicle's environment (see [0006]);
a control module connected to the chassis and configured to receive the inspection data, wherein the control module is configured to prepare the inspection data for transmission (see [0006]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the robotic vehicle of modified Silakorn and rearrange the second wheel to rotate about a second axis that is at an angle to the first wheel for orthogonal rotation with respect to a rotation direction of the first wheel, as taught by Gonzalez.
Gonzalez teaches the orthogonal arrangement of the second wheel to provide active steering and passive sliding during driving, therefore a person having ordinary skill in the art would have been motivated to modify the robotic vehicle of modified Silakorn to attain the same results. Additionally, rearrangement of parts is considered an obvious modification. See MPEP 2144.04(VI). 
Regarding Claim 16
Silakorn (as modified by Loosararian, Traidia, Khalaj Amineh and Gonzalez) teaches the method of claim 15 (as discussed above in claim 15), 
Loosararian further teaches further comprising using a navigation module to determine a location of the robotic vehicle relative to the structure as part of the dispatching step (see [0110], [0152] and [0315]).
Regarding Claim 17
Silakorn (as modified by Loosararian, Traidia, Khalaj Amineh and Gonzalez) teaches the method of claim 15 (as discussed above in claim 15), 
Loosararian further teaches further comprising equipping and using at least one of a visual inspection module (see [0054 "...The inspection sled may carry a sensor for measuring characteristics near the surface being traversed such as ... visual data of the surface being traversed such as uniformity..."], [0106 "...cameras (e.g., to provide for visual inspection..."] and [0110 "...direct visual determinations such as radar, Lidar, or the like..."]), an ultrasonic inspection module (see [0054 "...ultrasound (or ultra-sonic) measurements..."], [0106 "...ultra-sonic sensors (e.g., to determine wall thickness and/or pipe integrity)..."]; and [0110 "...wall thickness determined from ultra-sonic data..."]), and an infrared inspection module in connection with the inspecting step (see [0054 "...inspection operations herein include operating one or more sensors in relation to an inspected surface, electromagnetic radiation inspection of a surface (e.g., operating a camera) whether in the visible spectrum or otherwise (e.g., infrared, UV, X-Ray, gamma ray, etc.)..."]).
Regarding Claim 18
Silakorn (as modified by Loosararian, Traidia, Khalaj Amineh and Gonzalez) teaches the method of claim 15 (as discussed above in claim 15), 
Loosararian further teaches further comprising, performing at least one remediation action to improve a condition of the high-risk location using a remediation module of the robotic vehicle (see [0054]; [0107]-[0108]; [0116 ] and [0178]), the remediation module including a robot arm and a welding tool (see [0054 "...The term inspection sled may indicate one or more tools for repairing, welding…"] and [0107 "...provide a welding operation…"]) and a spraying tool (see [0080 "...spray tool…"] and [0107 "...a paint sprayer, an invisible or UV ink sprayer..."]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Silakorn (as modified by Loosararian, Traidia and Khalaj Amineh) as applied to claim 10 above, and further in view of Rathus (US 20170169495 A1 and Rathus hereinafter).
Regarding Claim 19
Silakorn (as modified by Loosararian, Traidia and Khalaj Amineh) teaches the method of claim 10 (as discussed above in claim 10).
Modified Silakorn is silent regarding wherein the overlay is configured to appear when the operator hovers over a section of the structure using an interface device.
Rathus teaches a method for generating a visualization of a structure (see all Figs.; [0011]-[0012] and [0072]),
wherein the overlay is configured to appear when the operator hovers over a section of the structure using an interface device (see [0072 "...methods such as moving a mouse over the image to reveal an overlay of a segment of the image or to produce a pop-up box…"] and [0078]).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the known technique of Rathus to modified Silakorn. That is, it would have been obvious to modify the three-dimensional visualization of the process of modified Silakorn to further configure the overlay to appear when the operator hovers over a section of the structure using an interface device, as taught by Rathus. 
 	Rathus teaches this known technique to reveal information that is too lengthy or complex to display along with the visualization. Application of the known technique taught by Rathus to the process taught by modified Silakorn would have been obvious because such application would have been well within the level of skill of the person having ordinary skill in the art and because such improvement would have yielded predictable results. The predictable results include the method, wherein the overlay is configured to appear when the operator hovers over a section of the structure using an interface device. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, D.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Nakatsuji et al. (WO 2020162098 A1 and Nakatsuji hereinafter), Logan et al. (US 10072800 B1 and Logan hereinafter), Helmore et al. (US 20200302625 A1 and Helmore hereinafter) and Connor et al. (US 20070168923 A1 and Connor hereinafter).
Nakatsuji teaches a method for predicting and remediating metal loss in a structure comprising: predicting, using a trained machine learning model based upon historical data, metal loss over locations of a structure at a time of prediction using the trained machine learning model and generating a two-dimensional visualization of the structure including an overlay depicting a magnitude of predicted metal loss over the sections of the structure at the time of the prediction, the overlay identifying from among the predicted locations a high-risk location on the structure in which a magnitude of metal loss indicates potential remediation being needed. See Fig. 4, the Abstract and Pages 1-2 in the attached reference WO_2020162098_A1.
Logan teaches generating a three-dimensional visualization of a structure including an overlay depicting a magnitude of predicted metal loss over the sections of the structure at the time of the prediction. See Figs. 6A-6B and Col. 9, lines 6-25.
Helmore teaches generating a three-dimensional visualization of a structure including an overlay depicting predicted metal loss over the sections of the structure at the time of the prediction. See Fig. 6; [0064], [0072], [0080]-[0081].
Connor teaches a method for generating a visualization of a structure, wherein the overlay is configured to appear when the operator hovers over a section of the structure using an interface device. See Fig. 7 and [0050].
Nakatsuji, Logan and Helmore could be used to render obvious claim 10 and Connor could be used to render obvious claim 19.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANNER LUKE CULLEN whose telephone number is (303)297-4384.  The examiner can normally be reached on Monday-Friday 7:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TANNER L CULLEN/Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664